 

Exhibit 10.3

 

SECOND AMENDED AND RESTATED
REGISTRATION AGREEMENT

 

THIS SECOND AMENDED AND RESTATED REGISTRATION AGREEMENT (this “Agreement”),
dated as of July 29, 2014, is made by and among (i) Townsquare Media, Inc., a
Delaware corporation (the “Company”), (ii) OCM POF IV AIF GAP Holdings, L.P., a
Delaware limited partnership (“OCM POF Fund”), (iii) OCM PF/FF Radio Holdings
PT, L.P, a Delaware limited partnership (“OCM PF/FF Fund” and, together with OCM
POF Fund and any other investment vehicle or fund managed, directly or
indirectly, by Oaktree Capital Management, L.P. that at any time executes a
counterpart to, or otherwise agrees to be bound by, this Agreement, “OCM”), and
(iv) each of the other Persons signatory hereto and each other Person who, at
any time, acquires securities of the Company and, with the written consent of
OCM, executes a counterpart of this Agreement or otherwise agrees to be bound by
this Agreement (such Persons, together with each other Person identified as an
“Other Securityholder” on the Schedule of Securityholders attached hereto, the
“Other Securityholders”). OCM and the Other Securityholders are collectively
referred to herein as the “Securityholders.” Capitalized terms used but not
defined herein have the meanings set forth in Section 9 below.

 

This Agreement amends and restates in its entirety the Amended and Restated
Registration Agreement of the Townsquare Media, LLC (of which the Company is the
corporate successor), effective as of August 12, 2010 (the “Original
Agreement”), in accordance with Section 10(e) of the Original Agreement.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

1.           Demand Registrations.

 

(a)          Requests for Registration.  At any time and from time to time, the
holders of a majority of the OCM Registrable Securities may request registration
under the Securities Act of all or part of their Registrable Securities on Form
S-1 or any similar long-form registration (“Long-Form Registrations”) or, if
available, on Form S-3 (including pursuant to Rule 415 under the Securities Act)
or any similar short-form registration (“Short-Form Registrations”). All
registrations requested pursuant to this Section 1(a) are referred to herein as
“Demand Registrations.” Each request for a Demand Registration shall specify the
approximate number of Registrable Securities requested to be registered and the
anticipated per share price range for such offering. Within five (5) days after
receipt of any such request, the Company shall give written notice of such
requested registration to all other holders of Registrable Securities and,
subject to Section 1(d), will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein from such Persons within fifteen (15) days after the receipt
of the Company’s notice.

 

(b)          Long-Form Registrations.  The holders of a majority of the OCM
Registrable Securities shall be entitled to request an unlimited number of
Long-Form

 

 

 

 

Registrations in which the Company shall pay all Registration Expenses (as
defined below in Section 5). All Long-Form Registrations shall be underwritten
registrations.

 

(c)          Short-Form Registrations.   In addition to the Long-Form
Registrations provided pursuant to Section 1(b), the holders of a majority of
the OCM Registrable Securities shall be entitled to request an unlimited number
of Short-Form Registrations in which the Company shall pay all Registration
Expenses. Demand Registrations will be Short-Form Registrations whenever the
Company is permitted to use any applicable short form. After the Company has
become subject to the reporting requirements of the Securities Exchange Act, the
Company shall use its best efforts to make Short-Form Registrations on Form S-3
available for the sale of Registrable Securities. All Short-Form Registrations
shall be underwritten registrations, unless otherwise agreed to by the holders
of a majority of OCM Registrable Securities included in such registration. If
the Company, pursuant to the request of the holder(s) of a majority of OCM
Registrable Securities, is qualified to and has filed with the Securities and
Exchange Commission a registration statement under the Securities Act on Form
S-3 pursuant to Rule 415 under the Securities Act (the “Required Registration”),
then the Company shall use reasonable best efforts to cause the Required
Registration to be declared effective under the Securities Act as soon as
practicable after filing, and, once effective, the Company shall cause such
Required Registration to remain effective until the date on which all OCM
Registrable Securities included in such registration have been sold pursuant to
the Required Registration.

 

(d)          Priority on Demand Registrations.   The Company shall not include
in any Demand Registration any securities which are not Registrable Securities
without the prior written consent of the holders of a majority of the OCM
Registrable Securities included in such registration. If a Demand Registration
is an underwritten offering and the managing underwriters advise the Company in
writing that, in their opinion, the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within the price range
acceptable to the holders of a majority of the Registrable Securities initially
requesting such registration, the Company will include in such registration, (i)
first, the Registrable Securities requested to be included in such registration
that, in the opinion of such underwriters, can be sold in an orderly manner
within such price range, pro rata among the respective holders thereof on the
basis of the number of Registrable Securities owned by each such holder, and
(ii) second, other securities requested (and permitted) to be included in such
registration, if any, that, in the opinion of such underwriters, can be sold in
an orderly manner within such price range, pro rata among the holders of such
securities on the basis of the number of such securities owned by each such
holder.

 

(e)          Restrictions on Demand Registrations.   The Company shall not be
obligated to effect any Long-Form Registration within 90 days after the
effective date of a previous Long-Form Registration or a previous registration
in which the holders of Registrable Securities were given piggyback rights
pursuant to Section 2 and in which there was no reduction in the number of
Registrable Securities requested to be included. The Company may postpone for up
to six months the filing or the effectiveness of, or suspend the use of, a
registration statement for a Demand Registration if the Company determines in
good faith (after consultation with legal counsel) that such Demand Registration
would reasonably be expected to have a material adverse effect on the Company or
its business or on any proposal or plan by the

 

2

 

 

Company or any of its Subsidiaries to acquire financing, engage in any
acquisition of assets (other than in the ordinary course of business) or engage
in any merger, consolidation, tender offer, reorganization or similar
transaction; provided that, in such event, the Company shall pay all
Registration Expenses in connection with such registration. The Company may
delay a Demand Registration hereunder only twice in any twelve-month period,
provided that the aggregate length of time that such a Demand Registration may
be delayed hereunder shall not exceed six months.

 

(f)          Selection of Underwriters.  The holders of a majority of the OCM
Registrable Securities included in any Demand Registration shall have the right
to select the investment banker(s) and managing underwriter(s) to administer the
offering.

 

2.           Piggyback Registrations.

 

(a)          Right to Piggyback.  Whenever the Company proposes to register any
of its equity securities (including any proposed registration of the Company’s
securities by any third party) under the Securities Act (other than (i) pursuant
to a Demand Registration, which is governed by Section 1 or (ii) pursuant to a
registration on Form S-4 or S-8 or any successor or similar forms, or (iii) in
connection with the Company’s initial public offering of equity securities),
whether or not for sale for its own account, and the registration form to be
used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to all holders of
Registrable Securities of its intention to effect such a registration and will
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein from such
Persons within fifteen (15) days after the receipt of the Company’s notice.

 

(b)          Piggyback Expenses.  The Registration Expenses of the holders of
Registrable Securities shall be paid by the Company in all Piggyback
Registrations, whether or not such registration is consummated.

 

(c)          Priority on Primary Registrations.   If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that, in their opinion, the number of
securities requested to be included in such offering exceeds the number which
can be sold in an orderly manner in such offering within a price range
acceptable to the Company, then the Company shall include in such registration
(i) first, the securities the Company proposes to sell that, in the opinion of
such underwriters, can be sold in an orderly manner within such price range,
(ii) second, the Registrable Securities requested to be included in such
registration, if any, that, in the opinion of such underwriters, can be sold in
an orderly manner within such price range, pro rata among the respective holders
thereof on the basis of the number of Registrable Securities owned by each such
holder, and (iii) third, other securities requested (and permitted) to be
included in such registration, if any, that, in the opinion of such
underwriters, can be sold in an orderly manner within such price range, pro rata
among the holders of such securities on the basis of the number of such
securities owned by each such holder.

 

(d)          Priority on Secondary Registrations.   If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities other than

 

3

 

 

holders of Registrable Securities (it being understood that secondary
registrations on behalf of holders of Registrable Securities are addressed in
Section 1 rather than this Section 2(d)), and the managing underwriters advise
the Company in writing that, in their opinion, the number of securities
requested to be included in such registration exceeds the number which can be
sold in an orderly manner in such offering within a price range acceptable to
the holders of a majority of the securities initially requested to be included
in such registration, then the Company shall include in such registration (i)
first, the securities requested to be included therein by the holders requesting
such registration and the Registrable Securities requested to be included in
such registration, in each case that, in the opinion of such underwriters, can
be sold in an orderly manner within such price range, pro rata among the holders
of such securities and the holders of such Registrable Securities on the basis
of the number of securities owned by each such holder, and (ii) second, other
securities requested (and permitted) to be included in such registration, if
any, that, in the opinion of such underwriters, can be sold in an orderly manner
within such price range.

 

(e)          Selection of Underwriters.    If any Piggyback Registration is an
underwritten offering, the selection of the investment banker(s) and managing
underwriter(s) for the offering must be approved by the holders of a majority of
the Registrable Securities included in such Piggyback Registration, which
approval shall not be unreasonably withheld.

 

(f)          Other Registrations.   If the Company has previously filed a
registration statement with respect to Registrable Securities pursuant to
Section 1 or pursuant to this Section 2, and if such previous registration has
not been withdrawn or abandoned, then, unless such previous registration
statement is a Required Registration, the Company shall not file or cause to be
effected any other registration of any of its equity securities or securities
convertible or exchangeable into or exercisable for its equity securities under
the Securities Act (except on Form S-4 or S-8 or any successor form), whether on
its own behalf or at the request of any holder or holders of such securities,
until a period of at least six months has elapsed from the effective date of
such previous registration.

 

3.           Holdback Agreements.

 

(a)          Each holder of Registrable Securities agrees that in connection
with the Company’s initial public offering of the Company’s equity securities
and any Demand Registration or Piggyback Registration that is an underwritten
public offering of the Company’s equity securities, he, she or it shall not (i)
offer, sell, contract to sell, pledge or otherwise dispose of (including sales
pursuant to Rule 144), directly or indirectly, any equity securities of the
Company (“Securities”) (including Securities which may be deemed to be owned
beneficially by such holder in accordance with the rules and regulations of the
Securities and Exchange Commission), or any securities, options, or rights
convertible into or exchangeable or exercisable for Securities (“Other
Securities”), (ii) enter into a transaction which would have the same effect as
described in clause (i) of this Section 3(a), (iii) enter into any swap, hedge
or other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of any Securities or Other Securities, whether such
transaction is to be settled by delivery of such Securities or Other Securities,
in cash or otherwise, or (iv) publicly disclose the intention to enter into any
transaction described in clause (i), (ii) or (iii) above, from the date on which
the Company gives notice to the holders of Registrable Securities that a
preliminary prospectus has

 

4

 

 

been circulated for the underwritten public offering to the date that is (A)
180-days following the date of the final prospectus for such underwritten public
offering, if such public offering is the Company’s initial public offering, or
(B) 90 days following the date of the final prospectus for such underwritten
public offering, if such public offering is not the Company’s initial public
offering (in each case, or such longer period as agreed to by the underwriters
designated as “book-runners” managing such registered public offering), unless
such book-runners otherwise agree in writing (such period, the “Holdback
Period”); provided that the holdback obligations set forth in this Section 3(a)
shall not be effective or shall be reduced, as applicable, if, in any
underwritten offering, the managing underwriter indicates in writing to the
Company that such holdback obligations are not necessary or may be shortened in
the applicable initial public offering, Demand Registration or Piggyback
Registration. If (x) the Company issues an earnings release or other material
news or a material event relating to the Company and its Subsidiaries occurs
during the last 17 days of the Holdback Period or (y) prior to the expiration of
the Holdback Period, the Company announces that it will release earnings results
during the 16-day period beginning upon the expiration of the Holdback Period,
then to the extent necessary for a managing or co-managing underwriter of a
registered offering required hereunder to comply with FINRA Rule 2711(f)(4), the
Holdback Period shall be extended until 18 days after the earnings release or
the occurrence of the material news or event, as the case may be (such period
referred to herein as the “Holdback Extension”). The Company may impose
stop-transfer instructions with respect to its securities that are subject to
the foregoing restriction until the end of such period, including any period of
Holdback Extension. The holdback obligations set forth in this Section 3(a) will
automatically terminate upon any release or termination of such holdback
obligations for the holders of a majority of the OCM Registrable Securities.

 

(b)          In addition to the holdback obligations provided for in Section
3(a) above, in connection with any underwritten public offering of the Company’s
equity securities, each holder of Registrable Securities agrees to enter into
any lockup or similar agreement requested by the underwriters managing the
registered public offering that the holders of a majority of the OCM Registrable
Securities agree to enter into; provided, that such lockup or similar
arrangement will automatically terminate upon any release or termination of the
lockup or similar arrangement entered into by the holders of a majority of the
OCM Registrable Securities; provided, further, that in no event shall such
lockup or similar agreement provide for a holdback period that is longer than
the duration of the Holdback Period (including any Holdback Extension) as
determined pursuant to Section 3(a) above.

 

(c)          The Company (i) agrees not to effect any Public Sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and during the 90-day period beginning on the effective date of any Demand
Registration or any underwritten Piggyback Registration (except as part of such
underwritten registration or pursuant to registrations on Form S-4 or S-8 or any
successor form) or, in the event of a Holdback Extension, for such longer period
until the end of such period of Holdback Extension, unless the underwriters
managing the registered public offering otherwise agree, and (ii) to the extent
not inconsistent with applicable law, except as otherwise permitted by the
holders of a majority of the OCM Registrable Securities, shall cause each other
holder of its Class A Common Stock, or any securities convertible into or
exchangeable or exercisable for Class A Common Stock, purchased from the Company
at any time after the date of this Agreement (other than in a registered public
offering) and who is not party to this

 

5

 

 

Agreement to agree not to effect any Public Sale or distribution (including
sales pursuant to Rule 144) of any such securities during such period (as
extended by any Holdback Extension) except as part of such underwritten
registration, if otherwise permitted, unless the underwriters managing the
registered public offering otherwise agree.

 

(d)          Notwithstanding any other provision contained in this Agreement,
the Company shall not include in any underwritten Demand Registration or
underwritten Piggyback Registration any portion of Registrable Securities held
by any officers or employees of the Company or any of its Subsidiaries the
inclusion of which the underwriter of such Demand Registration or Piggyback
Registration, as the case may be, determines is likely to adversely affect such
offering.

 

(e)          Notwithstanding anything to the contrary herein, except in the case
of (i) a transfer to the Company or (ii) a Public Sale which does not violate
Sections 3(a) or 3(b) (clauses (i) through (ii), a “Permitted Transfer”), prior
to transferring any Registrable Securities to any Person not already a party to
this Agreement (including by operation of law), the transferring Securityholder
shall cause the prospective transferee to execute and deliver to the Company a
counterpart of this Agreement thereby agreeing to be bound by the terms hereof.
Any transfer or attempted transfer of any Registrable Securities in violation of
any provision of this Agreement shall be void ab initio, and the Company shall
not record such transfer on its books or treat any purported transferee of such
securities as the owner of such securities for any purpose. Other than in the
case of a Permitted Transfer, whether or not any such transferee has executed a
counterpart hereto, such transferee shall be subject to the obligations of the
transferor hereunder.

 

(f)          Each certificate evidencing any Securities or Other Securities held
by a Securityholder and each certificate issued in exchange for or upon the
transfer of any such securities (unless such securities are permitted to be
transferred pursuant to this Agreement and, if such securities were Registrable
Securities, would no longer be Registrable Securities after such transfer) shall
be stamped or otherwise imprinted with a legend in substantially the following
form (together with any other legend that may be required pursuant to applicable
law or the Company’s certificate of incorporation or other organizational
documents):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
JULY 29, 2014 AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR
EXEMPTION THEREFROM.

 

IN ADDITION, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS SET FORTH IN THE SECOND AMENDED
AND RESTATED REGISTRATION AGREEMENT DATED AS OF JULY 29, 2014, AMONG THE COMPANY
AND CERTAIN OF THE COMPANY’S

 

6

 

 

SECURITYHOLDERS, AS AMENDED AND MODIFIED FROM TIME TO TIME PURSUANT TO ITS
TERMS. A COPY OF SUCH REGISTRATION AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.

 

The Company shall imprint such legend on certificates evidencing Securities and
Other Securities outstanding prior to the date hereof. The legend set forth
above shall be removed from the certificates evidencing any securities which are
transferred pursuant to a Permitted Transfer.

 

4.           Registration Procedures.  Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company shall use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof and pursuant thereto the Company will
as expeditiously as possible:

 

(a)          in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and (within sixty (60) days after
the end of the period within which requests for registration may be given to the
Company) file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and thereafter use its
reasonable best efforts to cause such registration statement to become effective
as soon as practicable thereafter (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the holders of a majority of the OCM
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);

 

(b)          notify in writing each holder of Registrable Securities of the
effectiveness of each registration statement filed hereunder and prepare and
file with the Securities and Exchange Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for a period
of either (i) not less than six months (subject to extension pursuant to Section
7(b)) or, if such registration statement relates to an underwritten offering,
such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer or (ii) such shorter period
as will terminate when all of the securities covered by such registration
statement have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement (but in any event not before the expiration of any longer period
required under the Securities Act), and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement until such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement;

 

(c)          furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free

 

7

 

 

Writing Prospectus and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(d)          use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(d), (ii) subject itself
to taxation in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction);

 

(e)          notify in writing each seller of such Registrable Securities
(i) promptly after it receives notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (ii) promptly after receipt thereof, of any
request by the Securities and Exchange Commission for the amendment or
supplementing of such registration statement or prospectus or for additional
information, and (iii) at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of any event as a result of
which the prospectus included in such registration statement (x) contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made or (y) is otherwise not legally available to support sales of
Registrable Securities;

 

(f)           prepare and file promptly with the Securities and Exchange
Commission, and notify such holders of Registrable Securities prior to the
filing of, such amendments or supplements to such registration statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Securities Act, any event has occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
in case any of such holders of Registrable Securities or any underwriter for any
such holders is required to deliver a prospectus at a time when the prospectus
then in circulation is not in compliance with the Securities Act or the rules
and regulations promulgated thereunder, the Company shall use its best efforts
to prepare promptly upon request of any such holder or underwriter such
amendments or supplements to such registration statement and prospectus as may
be necessary in order for such prospectus to comply with the requirements of the
Securities Act and such rules and regulations;

 

(g)         cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed;

 

(h)          provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

 

8

 

 

(i)           enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the holders of a majority of the OCM Registrable Securities being included in
such registration or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (including
participation in “road shows”, investor presentations and marketing events and
effecting a share or unit split or a combination of shares or units);

 

(j)           make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant, or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such underwriter,
attorney, accountant, or agent in connection with such registration statement
and assist and, at the request of any participating underwriter, use reasonable
best efforts to cause such officers or directors to participate in presentations
to prospective purchasers;

 

(k)          take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any Demand Registration or Piggyback
Registration hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(l)           otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months beginning with the
first day of the Company’s first full calendar quarter after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(m)         use its reasonable best efforts to prevent the issuance of any stop
order suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any securities included in such registration statement for sale
in any jurisdiction, and in the event of the issuance of any such stop order or
other such order the Company shall advise such holders of Registrable Securities
of such stop order or other such order promptly after it shall receive notice or
obtain knowledge thereof and shall use its best efforts promptly to obtain the
withdrawal of such order;

 

(n)          obtain one or more cold comfort letters, dated the effective date
of such registration statement (and, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement and addressed to the underwriters), from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as the holders of a
majority of the OCM Registrable Securities included in such registration
reasonably request; and

 

9

 

 

(o)         provide a legal opinion of the Company’s outside counsel, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, dated the date of the closing under the
underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by such opinions,
which opinions shall be addressed to the underwriters. The Company may require
each seller of Registrable Securities as to which any registration is being
effected to furnish the Company such information regarding such seller and the
distribution of such securities as the Company may from time to time reasonably
request in writing.

 

5.           Registration Expenses.

 

(a)          All expenses incident to the Company’s performance of or compliance
with this Agreement, including all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, printing expenses,
travel expenses, filing expenses, messenger and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Company and of all independent certified public accountants, underwriters
including, if necessary, a “qualified independent underwriter” within the
meaning of the rules of the Financial Industry Regulatory Authority, Inc. (in
each case, excluding discounts and commissions), and other Persons retained by
the Company or by the holders of OCM Registrable Securities or their Affiliates
on behalf of the Company (all such expenses being herein called “Registration
Expenses”), shall be borne as provided in this Agreement, except that the
Company shall, in any event, pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed. Each Person that sells securities pursuant to a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions applicable to the securities sold for
such Person’s account.

 

(b)          In connection with each Demand Registration and each Piggyback
Registration, the Company shall reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and disbursements of one
counsel chosen by the holders of a majority of the OCM Registrable Securities
included in such registration.

 

(c)          To the extent Registration Expenses are not required to be paid by
the Company, each holder of securities included in any registration hereunder
shall pay those Registration Expenses allocable hereunder to the registration of
such holder’s securities so included, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of each seller’s
securities to be so registered.

 

6.           Indemnification.

 

(a)          The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, its officers,
directors, managers, agents,

 

10

 

 

and employees and each Person who controls such holder (within the meaning of
the Securities Act) (each an “Indemnitee” and, collectively, the “Indemnitees”)
against any losses, claims, damages or liabilities, joint or several, together
with reasonable costs and expenses (including reasonable attorneys’ fees), to
which such Indemnitee may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
are based upon, are caused by or result from (i) any untrue or alleged untrue
statement of material fact contained (A) in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or (B) in any application or other document or communication (in this
Section 6 collectively called an “application”) executed by or on behalf of the
Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify any securities covered by
such registration statement under the “blue sky” or securities laws thereof, or
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, and the
Company will reimburse each such Indemnitee for any legal or any other expenses
incurred by him, her or it in connection with investigating or defending any
such loss, claim, damage, expense, liability, action or proceeding; provided,
however, that the Company shall not be liable in any such case to any such
Person to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof) or expense arises out of, is based upon, is
caused by or results from an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application, in reliance upon, and in conformity with, written
information prepared and furnished to the Company by such holder expressly for
use therein. In connection with an underwritten offering, the Company shall
indemnify the underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

 

(b)          In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, shall indemnify and hold
harmless the other holders of Registrable Securities and the Company, and their
respective directors, officers, managers, agents and employees and each other
Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages or liabilities, joint or several, together
with reasonable costs and expenses (including reasonable attorney’s fees), to
which such indemnified party may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
are based upon, are caused by or result from (i) any untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or in any application
or (ii) any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in each case, in reliance upon and in conformity
with written information prepared and furnished to the Company by such holder
expressly for use therein; provided, however, that the obligation to

 

11

 

 

indemnify will be several and not joint, as to each holder and will be limited
to the net amount of proceeds received by such holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c)          Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

 

(d)          The indemnifying party shall not, except with the approval of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to each indemnified party of a release from all liability
in respect to such claim or litigation without any payment or consideration
provided by such indemnified party.

 

(e)          If the indemnification provided for in this Section 6 is
unavailable to or is insufficient to hold harmless an indemnified party under
the provisions above in respect to any losses, claims, damages or liabilities
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative faults referred to in clause (i) above but also the relative
benefit of the Company on the one hand and of the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other in connection with the registration statement or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the sellers of Registrable Securities and any other sellers
participating in the registration statement on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) to the Company bear to the total net proceeds from the
offering (before deducting expenses) to the sellers of Registrable Securities
and any other sellers participating in the registration statement. The relative
fault of the Company on the one hand and of the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other shall be determined by reference to, among other things, whether the
untrue statement or alleged omission to state a material fact

 

12

 

 

relates to information supplied by the Company or by the sellers of Registrable
Securities or other sellers participating in the registration statement and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

(f)          The Company and the sellers of Registrable Securities agree that it
would not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation (even if the sellers of Registrable Securities
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. The amount paid or payable by an
indemnified party as a result of the losses, claims, damages and liabilities
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6, no seller of Registrable Securities shall be required to contribute
any amount in excess of the net proceeds received by such seller from the sale
of Registrable Securities covered by the registration statement filed pursuant
hereto. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

(g)          The indemnification and contribution by any such party provided for
under this Agreement shall be in addition to any other rights to indemnification
or contribution which any indemnified party may have pursuant to law or contract
and will remain in full force and effect regardless of any investigation made or
omitted by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the transfer of
securities.

 

7.           Participation in Underwritten Registrations.

 

(a)          No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including pursuant to
the terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no holder of Registrable Securities will be
required to sell more than the number of Registrable Securities that such holder
has requested the Company to include in any registration) and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided that no holder of Registrable Securities
included in any underwritten registration shall be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding such holder and such holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 6 hereof.

 

(b)          Each Person that is participating in any registration hereunder
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 4(e), such Person will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
registration statement until such Person’s receipt of the

 

13

 

 

copies of a supplemented or amended prospectus as contemplated by Section 4(e);
provided that the Company shall cause the period from and including the date of
the giving of such notice pursuant to this Section 7 to and including the date
when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 4(e) (the “Suspension Period”) not to exceed
180 days in any twelve-month period. In the event the Company shall give any
such notice, the applicable time period mentioned in Section 4(b) during which a
Registration Statement is to remain effective shall be extended by the number of
days during the Suspension Period.

 

8.           Current Public Information.  At all times after the Company has
filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Securities
Exchange Act, the Company shall file all reports required to be filed by it
under the Securities Act and the Securities Exchange Act and the rules and
regulations adopted by the Securities and Exchange Commission thereunder, and
will take such further action as any holder or holders of Registrable Securities
may reasonably request, all to the extent required to enable such holders to
sell Registrable Securities pursuant to Rule 144 adopted by the Securities and
Exchange Commission under the Securities Act (as such rule may be amended from
time to time, “Rule 144”) or any similar rule or regulation hereafter adopted by
the Securities and Exchange Commission. At all times after the Company has filed
a registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Securities Exchange Act, if
requested by any holder of Registrable Securities, the Company shall deliver to
such holder of Registrable Securities a written statement that the Company has
complied with all Rule 144 filing requirements.

 

9.           Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person; the term
“control,” as used in this definition, means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and “controlled” and “controlling” have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble.

 

“application” has the meaning set forth in Section 6.

 

“Class A Common Stock” means the Class A Common Stock, $0.01 par value per
share, of the Company.

 

“Class B Common Stock” means the Class B Common Stock, $0.01 par value per
share, of the Company.

 

“Class C Common Stock” means the Class C Common Stock, $0.01 par value per
share, of the Company.

 

“Company” has the meaning set forth in the preamble.

 

14

 

 

“Demand Registrations” has the meaning set forth in Section 1(a).

 

“Designated Securityholder” means each of GE Capital Equity Holdings, Inc., GE
Business Financial Services Inc., Antares Capital Corporation, SOF Investments,
L.P., and SOF Investments, L.P. - Private V, and each of their respective
Affiliates.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405 of the Securities Act.

 

“Holdback Extension” has the meaning set forth in Section 3(a).

 

“Holdback Period” has the meaning set forth in Section 3(a).

 

“Indemnittee” and “Indemnitees” have the meanings set forth in Section 6(a).

 

“Long-Form Registrations” has the meaning set forth in Section 1(a).

 

“OCM” has the meaning set forth in the preamble.

 

“OCM Registrable Securities” means (i) Class A Common Stock held by OCM, (ii)
Class A Common Stock issued or issuable upon the conversion of Class B Common
Stock or upon the conversion of Class C Common Stock, in each case held by OCM,
(iii) Class A Common Stock issued or issuable in respect of warrants held by OCM
that are exercisable for shares of Class A Common Stock, and (iv) common equity
securities of the Company issued or issuable with respect to the securities
referred to in clause (i), (ii) or (iii) above by way of dividend, distribution,
split or combination of securities, or any recapitalization, merger,
consolidation or other reorganization,. As to any particular OCM Registrable
Securities, such securities shall cease to be OCM Registrable Securities when
they (a) have been effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, (b) have been
sold to the public through a broker, dealer or market maker in compliance with
Rule 144 under the Securities Act (or any similar rule then in force), (c) have
been purchased or otherwise acquired by any employee of the Company or any of
its Subsidiaries or (d) have been repurchased by the Company or any Subsidiary.
For purposes of this Agreement, a Person shall be deemed to be a holder of OCM
Registrable Securities, and the OCM Registrable Securities shall be deemed to be
in existence, whenever such Person has the right to acquire directly or
indirectly such OCM Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of OCM Registrable Securities hereunder.

 

“Other Registrable Securities” means (i) Class A Common Stock held by the Other
Securityholders, and (ii) Class A Common Stock issued or issuable upon the
conversion of Class B Common Stock or upon the conversion of Class C Common
Stock, in each case held by the Other Securityholders, (iii) Class A Common
Stock issued or issuable in respect of warrants held by the Other
Securityholders that are exercisable for shares of Class A Common Stock, and
(iv) common equity securities of the Company issued or issuable with respect to
the securities referred to in clause (i), (ii) or (iii) above by way of
dividend, distribution, split or combination

 

15

 

 

of securities, or any recapitalization, merger, consolidation or other
reorganization. As to any particular Other Registrable Securities, such
securities shall cease to be Other Registrable Securities when they (a) have
been effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them, (b) have been
purchased or otherwise acquired by OCM, (c) have been sold to the public through
a broker, dealer or market maker in compliance with Rule 144 under the
Securities Act (or any similar rule then in force), (d) except with respect to
Registrable Securities held by a Designated Securityholder, have become eligible
to be sold to the public through a broker, dealer, or market maker pursuant to
Rule 144 (or any similar provision then in force), during a single 90-day period
or (e) have been repurchased by the Company or any Subsidiary. For purposes of
this Agreement, a Person shall be deemed to be a holder of Other Registrable
Securities, and the Other Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire directly or indirectly
such Other Registrable Securities (upon conversion or exercise in connection
with a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Other Registrable Securities hereunder.

 

“Other Securities” has the meaning set forth in Section 3(a).

 

“Other Securityholders” has the meaning set forth in the preamble.

 

“Permitted Transfer” has the meaning set forth in Section 3(e).

 

“Person” means an individual, a partnership, a joint venture, an association, a
joint stock company, a corporation, a limited liability company, a trust, an
unincorporated organization, an investment fund, any other business entity or a
governmental entity or any department, agency or political subdivision thereof.

 

“Piggyback Registration” has the meaning set forth in Section 2(a).

 

“Public Sale” means any sale of Registrable Securities to the public (i)
pursuant to an offering effectively registered under the Securities Act or (ii)
through a broker, dealer or market maker pursuant to the provisions of Rule 144
(or any similar provision then in effect) adopted under the Securities Act after
an initial public offering and sale of equity securities of the Company.

 

“Registration Expenses” has the meaning set forth in Section 5(a).

 

“Registrable Securities” means, collectively, the OCM Registrable Securities and
the Other Registrable Securities.

 

“Required Registration” has the meaning set forth in Section 1(c).

 

“Rule 144” has the meaning set forth in Section 8.

 

“Securities” has the meaning set forth in Section 3(a).

 

16

 

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission and includes any governmental body or agency succeeding to
the functions thereof.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.

 

“Securityholders” has the meaning set forth in the preamble.

 

“Short-Form Registrations” has the meaning set forth in Section 1(a).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing member,
board of managers or general partner of such limited liability company,
partnership, association, or other business entity.

 

“Suspension Period” has the meaning set forth in Section 7(b).

 

10.         Miscellaneous.

 

(a)          Notices.  All notices, demands, or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made (a) when delivered
personally to the recipient, (b) when telecopied to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied before 5:00 p.m. local time of the
recipient on a business day, and otherwise on the next business day, or (c) one
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid). Such notices, demands, and other communications shall
be sent to the Company at the address set forth below and to any other recipient
at the address indicated on the Schedule of Securityholders attached hereto or
to such other address or to the attention of such other Person as the recipient
party has specified by prior written notice to the sending party. The Company’s
address is as follows:

 

17

 

 

Townsquare Media, Inc.

60 Arch Street

Greenwich, CT 06830

Attention:  Chief Executive Officer

Facsimile:  (203) 861-0920



with copies (which shall not constitute notice) to:



Oaktree Capital Management, L.P.

333 S. Grand Ave., 28th Floor

Los Angeles, California 90071

Attention:   Andrew Salter

Facsimile:  (213) 830-6394



and

 

Kirkland & Ellis LLP

333 South Hope Street

Los Angeles, California 90071

Attention: John A. Weissenbach

   Tana M. Ryan

Facsimile: (213) 680-8500



and

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Christopher J. Greeno

Facsimile: (312) 862-2200



(b)          No Inconsistent Agreements.  The Company will not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement. Except as provided in this Agreement, the Company shall not grant to
any Persons the right to request the Company to register any equity securities
of the Company, or any securities, options, or rights convertible or
exchangeable into or exercisable for such securities, which rights are
inconsistent with the rights granted hereunder.

 

(c)          Adjustments Affecting Registrable Securities.  The Company will not
take any action, or permit any change to occur, with respect to its securities
which would materially and adversely affect the ability of the holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement or which would adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a stock split, combination of shares or other recapitalization).

 

(d)          Remedies.   Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically to recover
damages caused by

 

18

 

 

reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

 

(e)          Amendments and Waivers.   Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the holders of Registrable Securities unless
such modification, amendment or waiver is set forth in writing and approved in
writing by the the Company and holders of a majority of the OCM Registrable
Securities; provided that no such amendment or modification that would adversely
affect the rights, preferences or privileges of any class or group of Other
Registrable Securities in a manner disproportionate to the effect of such
amendment or modification on the rights, preferences or privileges of holders of
OCM Registrable Securities (without regard to any effect resulting from the
individual circumstances of any holder of such class or group of Other
Registrable Securities) shall be effective against any holder whose rights,
preferences or privileges are so affected thereby without the prior written
consent of the holders of a majority of each class or group of Other Registrable
Securities so affected; provided further, that no amendment or modification of
any provision of this Agreement that materially increases the obligations of any
holder of Registrable Securities shall be effective against such holder unless
such modification or amendment is approved in writing by such holder.
Notwithstanding the foregoing, Section 6 (Indemnification) and this Section
10(e) (Amendments and Waivers) may only be amended, modified or waived by a
written instrument signed by holders of at least sixty-six and two thirds
percent (66 2/3%) of the Registrable Securities (except (i) for the first
proviso in the immediately preceding sentence, which would require the written
consent of the holders of a majority of each class or group of Other Registrable
Securities so affected, and (ii) for the second proviso in the immediately
preceding sentence, which would require the written consent of each such
affected holder). No failure by any party to insist upon the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute a waiver
of any such breach or any other covenant, duty, agreement, or condition.
Notwithstanding the foregoing, an amendment or modification of this Agreement to
add a party hereto and to grant such party registration rights will be effective
against the Company and all holders of Registrable Securities if such
modification, amendment or waiver is approved in writing by the Company (as
applicable) and the holders of a majority of the OCM Registrable Securities. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision in accordance
with its terms.

 

(f)          Securityholder Status.  Notwithstanding anything to the contrary
that may be set forth herein, at such time as any Securityholder ceases to hold
any Registrable Securities, such Securityholder shall be deemed to no longer be
a Securityholder for purposes of this Agreement and shall no longer be entitled
to the rights or subject to the obligations of a Securityholder as set forth
herein.

 

19

 

 

(g)          Successors and Assigns; Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto (and the Persons specifically identified in Section 6) and their
respective successors and assigns. In addition, and whether or not any express
assignment shall have been made, the provisions of this Agreement which are for
the benefit of the holders of Registrable Securities (or any portion thereof) as
such shall be for the benefit of and enforceable by any subsequent holder of any
Registrable Securities (or of such portion thereof); provided, that such
subsequent holder of Registrable Securities shall be required to execute a
joinder to this Agreement agreeing to be bound by its terms.

 

(h)          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

(i)           Entire Agreement.  Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way, including without limitation the Original Agreement.

 

(j)           Counterparts; Facsimile Signature.   This Agreement may be
executed in two or more counterparts, any one of which need not contain the
signatures of more than one party, but all such counterparts taken together will
constitute one and the same Agreement. This Agreement may be executed by
facsimile signature.

 

(k)          Descriptive Headings.   The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

(l)           Governing Law.   All issues and questions concerning the relative
rights and obligations of the Company and the Securityholders under this
Agreement and the construction, validity, interpretation and enforceability of
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

(m)         Consent to Jurisdiction.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the State of Delaware and the state courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of or relating to
this Agreement or any transaction contemplated hereby. Each of the parties
hereto further agrees that service of any process, summons, notice or document
by United States certified or registered mail to such party’s respective address
set forth in Section 10(a) and the Schedule of Securityholders attached hereto,
or such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party, shall

 

20

 

 

be effective service of process in any action, suit or proceeding in the State
of Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the United States District Court for
the State of Delaware or the state courts of the State of Delaware and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in such court has
been brought in an inconvenient forum.

 

(n)          Mutual Waiver of Jury Trial.  Because disputes arising in
connection with complex transactions are most quickly and economically resolved
by an experienced and expert person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes be resolved by a judge applying such applicable laws. Therefore,
to achieve the best combination of the benefits of the judicial system and of
arbitration, each party to this Agreement hereby waives all rights to trial by
jury in any action, suit or proceeding brought to resolve any dispute between or
among any of the parties hereto, whether arising in contract, tort or otherwise,
arising out of, connected with, related or incidental to this Agreement or the
transactions contemplated hereby.

 

(o)          Business Days.   If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Company’s chief-executive office is located, the time
period shall automatically be extended to the business day immediately following
such Saturday, Sunday or legal holiday.

 

* * * * *

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Registration Agreement as of the day and year first above written.





TOWNSQUARE MEDIA, INC.       By: /s/ Erik Hellum     Name: Erik Hellum    
Title: EVP

  

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

 



OCM POF IV AIF GAP HOLDINGS, L.P.       By: OCM/GAP Holdings IV, Inc.   Its:
General Partner       By: /s/ B. James Ford     Name: B. James Ford     Title:
Authorized Signatory           By: /s/ David Quick     Name: David Quick    
Title: Authorized Signatory

  

   OCM POF IV AIF GAP HOLDINGS, L.P.       By: Oaktree Fund AIF Series, L.P. –
Series D and     Oaktree Fund AIF Series, L.P. – Series I   Its: General
Partners         By: Oaktree Fund GP AIF, LLC   Its:   General Partner       By:
Oaktree Fund GP III, L.P.   Its: Managing Member         By: /s/ B. James Ford  
  Name: B. James Ford     Title: Authorized Signatory           By: /s/ David
Quick     Name: David Quick     Title: Authorized Signatory



 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 



 

  GE CAPITAL EQUITY HOLDINGS, INC.       By /s/ William S. Yulo   Name William
S. Yulo   Its Duly Authorized Signatory

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  GE BUSINESS FINANCIAL SERVICES, INC.       By /s/ William S. Yulo   Name
William S. Yulo   Its Duly Authorized Signatory

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

  ANTARES CAPITAL CORPORATION       By /s/ William S. Yulo   Name William S.
Yulo   Its Duly Authorized Signatory

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  SOF Investments, L.P.       By: /s/ Marcello Liguori   Name: Marcello Liguori
  Its: Authorized Signatory

 

  SOF Investments, L.P. – Private V       By: /s/ Marcello Liguori   Name:
Marcello Liguori   Its: Authorized Signatory

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 



Signature:

  FIVEWIRE MEDIA VENTURES LLC       By: /s/ Steven Price   Name: Steven Price  
Title: Chairman & CEO



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Steven Price           Print Name:           Steven
Price  

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 



  Signature:           /s/ Stuart Rosenstein           Print Name:          
Stuart Rosenstein   



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Alex Berkett           Print Name:           Alex
Berkett     Executive Vice President  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Dhruv A. Prasad           Print Name:           Dhruv
A. Prasad  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

  Signature:           /s/ Scott Schatz           Print Name:           Scott
Schatz  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Bill Wilson           Print Name:           Bill
Wilson  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Erik Hellum           Print Name:           Erik
Hellum  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Mark Stewart           Print Name:           Mark
Stewart  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Claire Messner           Print Name:           Claire
Messner  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Sun Sachs           Print Name:           Sun Sachs  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

  Signature:           /s/ Jared Willig           Print Name:           Jared
Willig  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

  Signature:           /s/ Robert McCuin           Print Name:           Robert
McCuin  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

  Signature:           /s/ Linda Lie           Print Name:           Linda Lie  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  Signature:           /s/ Michael Josephs           Print Name:          
Michael Josephs  



[Signature Page - Second Amended and Restated Registration Agreement]

 

 



  

  Bay Street Holdings, LLC Series 10 - Regent Communications         By: /s/
John T. Rudy   Name: John T. Rudy   Its: President

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

  

  BCM 2005-I ETB, Inc.   BCM 2005-II ETB, Inc.   BCM 2005-III ETB, Inc.   BCM
2006-I ETB, Inc.   BCM 2006-II ETB, Inc.   BCM 2007-I ETB, Inc.   BCM Mid-Market
ETB, Inc.   BCM Sapphire Valley ETB, Inc.   By: Babson Capital Management LLC
under power of attoney

 

  By: /s/ Thomas Q. McDonnell   Name: Thomas Q. McDonnell   Its: M.D.

 

  MASSACHUSETTS MUTUAL LIFE INSURANCE   COMPANY   By: Babson Capital Management
LLC as Investment Adviser

 

  By: /s/ Thomas Q. McDonnell   Name: Thomas Q. McDonnell   Its: M.D.

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

 

  DOUBLE O CORPORATION

 

  By: /s/ Paul McNicol   Name: Paul McNicol   Its: Senior Vice President

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

 

  Credit Suisse Securities (USA) LLC

 

  By: /s/ Kenneth Hoffman   Name: Kenneth Hoffman   Its: Managing Director

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 

 

  Series K of Special Asset Equity Holdings Series, LLC  

 

  By: /s/ William J. Fitzgerald   Name: William J. Fitzgerald   Its: Series Vice
President

 

  By: /s/ John S. Yusi III   Name: John S. Yusi III   Its: Vice President

 

 

[Signature Page - Second Amended and Restated Registration Agreement]

 

 

 